NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                   ________________
                                      No. 20-3237
                                    _______________

                                FRANCIS B. SERIEUX,
                                              Appellant

                                            v.

                        COMMISSIONER TREVOR VELINOR

                              ________________________
                            On Appeal from the District Court
                                   for the Virgin Islands
                            District Court No. 3-20-cv-00053
                       District Judge: Honorable Robert A. Molloy
                                ______________________


                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a) on
                                  December 6, 2021
                                  _______________

               Before: McKEE, RESTREPO, and SMITH, Circuit Judges

                              (Opinion filed: March 9, 2022)

                                    ______________

                                        OPINION*
                                    ______________


*
 This disposition is not an opinion of the full Court and under I.O.P. 5.7 does not
constitute binding precedent.
McKee, Circuit Judge.

       Francis B. Serieux appeals the District Court’s dismissal of his claim against

Police Commissioner Trevor Velinor for lack of subject matter jurisdiction. We conclude

that the District Court did not err in adopting the Magistrate Judge’s Report and

Recommendations for dismissal or denying Serieux’s motion for an extension to file

objections to the R & R. Accordingly, we will affirm.1

                                             I.

       Serieux alleged that Velinor and other officers failed to provide certain

information and that they failed to call him back after agreeing to. Magistrate Judge

Miller entered an R & R, recommending dismissal of Serieux’s complaint against Velinor

for lack of subject matter jurisdiction.2 Judge Miller found no basis in Serieux’s

invocation of federal question or diversity jurisdiction under 28 U.S.C. §§ 1331 and

1332.3 The R & R provided that “[a]ny objections to this [R & R] must be filed in writing

within 14 days of receipt of this notice[, and f]ailure to file objections within the specified

time shall bar the aggrieved party from attacking such [R & R] before the assigned




1
  The Magistrate Judge screened the pleading pursuant to 28 U.S.C. § 1915(e)(2) because
Serieux is proceeding pro se in forma pauperis. The District Court reviewed de novo only
those portions of the R & R to which the party has objected. Fed. R. Civ. P. 72(b)(3). We
have jurisdiction to review the District Court’s order under 28 U.S.C. § 1291.
2
  R & R, Serieux v. Velinor, No. 3:20-cv-00053, 2020 WL 5087879, at *3 (D.V.I. Aug. 4,
2020) (Miller, Mag. J.).
3
  Id.

                                              2
District Court Judge.”4 The next day, the R & R was sent to Serieux via certified mail;

thus the deadline for Serieux to file objections was August 24, 2020.5

       On August 18, Serieux filed a motion for a one-month extension to make his

objections. Serieux claimed he was awaiting copies of his complaints from the court as he

was sent the wrong documents and the print was too small for him to read. Serieux also

claimed that it was impossible for him to correct the complaints for his twenty-four cases

within the prescribed fourteen days.6

       On August 28, the District Court adopted the R & R and dismissed Serieux’s

complaint for lack of subject matter jurisdiction.7 The Court addressed Serieux’s request

for an extension to file objections to the R & R, by finding that Serieux’s assertions did

not constitute good cause as he did not present circumstances of unforeseen or

uncontrollable events.8

                                             II.

       Serieux raises two issues on appeal: (1) the dismissal of his complaint for lack of

subject matter jurisdiction, and (2) the denial of his motion for an extension to file

objections to the R & R. We review a dismissal for lack of subject matter jurisdiction de




4
  Id.
5
  Serieux v. Velinor, No. 3:20-cv-00053, 2020 WL 5087879, at *2 (D.V.I. Aug. 28,
2020).
6
  The District Court had 18, rather than 24, complaints docketed for Serieux.
7
  Serieux v. Velinor, No. 3:20-cv-00053, 2020 WL 5087879, at *3 (D.V.I. Aug. 28,
2020).
8
  Id. at *2.

                                              3
novo9 and a denial of the motion for an extension for abuse of discretion.10 Serieux

cannot succeed on either issue. There is no basis for federal jurisdiction apparent on the

face of Serieux’s complaint; there are no identifiable claims under federal law, nor is

there diversity of citizenship.

         Although it could be argued that good cause supported Serieux’s motion for

extended time to file objections to the R & R, the District Court did not abuse its

discretion in concluding that it was lacking. Moreover, we note that, given the nature of

the claims, an extension would not have resulted in a different outcome.

         We will therefore affirm the District Court.




9
    Samuel-Bassett v. Kia Motors America, Inc., 357 F.3d 392, 396 (3d Cir. 2004).
10
     Drippe v. Tobelinski, 604 F.3d 778, 783 (3d Cir. 2010).

                                               4